Citation Nr: 1223267	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  10-16 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1951 to April 1953.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which in pertinent part, denied service connection for bilateral hearing loss and tinnitus.

In May 2012, the Veteran and his wife testified at a video conference hearing held before the undersigned Acting Veterans Law Judge.  A copy of the transcript is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary to decide the Veteran's appeal has been obtained.

2.  The Veteran was exposed to loud noise (acoustic trauma) while in service.

3.  There is competent medical evidence relating the Veteran's exposure to noise in service to bilateral hearing loss.  

4.  When resolving all doubt in the Veteran's favor, the Veteran's tinnitus is attributable to noise exposure in service.





CONCLUSIONS OF LAW

1.  A bilateral hearing loss disorder was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

2.  Resolving all reasonable doubt in the Veteran's favor, tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

Given the fully favorable decision discussed below for the issues on appeal, the Board finds that any issue with regard to VA's duty fulfill its notification and assistance requirements, found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), is moot or represents harmless error.  As to additional notice regarding the effective date to be assigned, the RO will address this matter in effectuating the award.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Analysis

The Veteran contends that service connection is warranted for bilateral hearing loss and tinnitus due to exposure to noise in service while stationed in Korea.   

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A § 1110.  When a chronic disease is shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  See 38 C.F.R. § 3.303(b); see also Savage v. Gober, 10 Vet. App. 488, 498 (1997).  A "chronic disease in service" requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word 'chronic.'  Id.  When the disease identity is established, there is no requirement of evidentiary showing continuity; however, continuity of symptomatology after discharge is required to support the claim only where the condition noted during service is not, in fact, shown to be chronic or the diagnosis of chronicity may be legitimately questioned.  Id.  Service connection may also be granted for any disease after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as bilateral hearing loss, to a degree of 10 (compensable) percent or more within one year of separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A hearing loss disability for VA compensation purposes is established when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC (controlled speech discrimination) test are less than 94 percent. 38 C.F.R. § 3.385 (2011).  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).

The Veteran's DD Form 214 shows that his military occupational specialty (MOS) included duties assigned to the ordinance ammunition company.  As discussed below, there is credible evidence of exposure to noise in service; therefore, the Board concedes that the Veteran was exposued to such therein.  Thus, the questions for consideration are whether the Veteran currently has bilateral hearing loss and/or tinnitus, and whther the claimed disorders are causally related to the in-service noise exposure.   

On the reports of a service entrance examination in April 1951 and a service separation examination in April 1953, the Veteran's hearing was reported to be normal on whispered voice testing.  The examination reports do not contain auditory threshold findings.  

On VA audiological evaluation in January 2007, the Veteran reported that he has difficulty hearing in all situations and has noticed tinnitus since he was exposed to loud noise from an explosion in Korea.  He stated that he was exposed to military noise exposure from an exploding ordinance at an ammunition dump as well as artillery.  He also noted that following military service, he worked as a school custodian and had not further noise exposure.  On the audiological testing, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
60
70
80
LEFT
65
70
70
80
80

Speech audiometry revealed speech recognition ability of 72 percent in the right ear and of 78 percent in the left ear.  The examiner noted that the Veteran's service treatment records did not contain any audiometric data and that in December 2000, the Veteran was treated for benign paroxysmal positional vertigo, but no complaints of hearing loss were made at that time.  The Board finds these audiometry findings indicate the Veteran is currently diagnosed with bilateral hearing loss for VA purposes.  See 38 C.F.R. § 3.385.

With respect to the bilateral hearing loss shown in January 2007, a VA physician reviewed the claims file and concluded, by way of a May 2007 opinion, that the Veteran's hearing loss was at least as likely as not caused by or a result of military noise exposure.  The rationale provided for this opinion was the fact that the Veteran had two medical examinations done while in service and an audiological examination was not done either time, thus it is certainly possible that the Veteran sustained some degree of hearing loss from the combat noise that he was exposed to while in Korea.  

The VA physician also opined that it was at least as likely as not that the Veteran's hearing loss, diagnosed in January 2007, was due to normal changes related to aging; however, the Veteran denied a history of occupational and recreational noise exposure which suggests that the degree of hearing loss exhibited on that date is somewhat more severe than might be expected from simple aging.  He further explained that it can reasonably be assumed that there might have been some damage done to the Veteran's hearing sensitivity while in combat, especially since no hearing protection was provided.  Therefore, the VA physician concluded it is at least as likely as not that the Veteran's hearing loss is caused by or a result of military noise exposure and that it has grown progressively worse with time.

Subsequently, the Veteran underwent a July 2011 VA Disability Benefits Questionnaire (DBQ) examination for hearing loss and tinnitus.  Following a review of the claims file and clinical evaluation, the VA examiner concluded that a medical opinion regarding the etiology of the Veteran's hearing loss cannot be provided without resorting to speculation, with sufficient rationale explaining why.  The VA examiner also concluded the Veteran's tinnitus is at least as likely as not a symptom associated with the hearing loss, as tinnitus is known to be a symptom of associated with hearing loss.  

At the May 2012 Board hearing, the Veteran reported that while serving as a guard in the Korean War, he was exposed to acoustic trauma.  Such trauma included an explosion that went off from the observation post he was stationed, at which he lost his hearing and noticed ringing in his ears that continued ever since.  After separation from service, he worked as a farmer and was not really exposed to noise.

Review of the remaining evidence of record does not reveal competent medical evidence not linking a current hearing loss disorder to service.  Additionally, the Board notes that neither the May 2007 or July 2011 VA examination reports mentioned above etiologically relate the Veteran's tinnitus to active service or to any event during active service.  As discussed above, the evidence shows noise exposure in service, and the Board has concluded that service connection for bilateral hearing loss is warranted.  The Board finds that the Veteran's tinnitus may not reasonably be dissociated from the bilateral sensorineural hearing loss for which service connection has now been granted.    

Given the May 2007 favorable VA medical opinion for the Veteran's hearing loss disorder, and with resolution of all reasonable doubt in the Veteran's favor regarding tinnitus, the Board finds that service connection for bilateral hearing loss and tinnitus is warranted, and the claims are granted in full.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


